NOTE: This order is nonprecedential _
Um'ted States Court of AppeaIs
for the FederaI Circuit
CREATIVE COMPOUNDS, LLC,
Plcn`ntiff-Appellan.t,
V.
STARMARK LABORATORIES,
Defendant-Appellee.
2010-1445
Appea1 from the United States District Court for the
Southern District of F1orida in case no. 07-CV-22814,
Judge Alan S. Go1d.
ON MOTION
ORDER
Creative Co1npounds, LLC moves for leave to file a cor
responding brief on CD-ROM.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

CREATIVE COMPOUNDS V. STARMARK LAB 2
F0R THE CoURT
3EP102n  r_
Date
cc: Matthew A. Rosenberg, Esq.
Frederick A. Tecce, Esq.
s19
J an Horba1y
C1erk
FlLED
u.s. couRr oF APPEALs ron
me FEoERAL cannon
SEP 1UZU1U
JAN HORBALY
Cl£RK